DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 7 July 2021 is hereby acknowledged. Claims 1-4 and 6-10 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 7 July 2021. In particular, claim 1 has been amended to further limit the silicone acrylate, and limit the amount of polyorganosilsesquioxane. For this reason, the present action is properly made final.

Claim Objections
Claim 1 is objected to because of the following informalities:  “silicon acrylate” should be “silicone acrylate” to be consistent with the previously recited “silicone acrylate.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites that the silicone acrylate excludes a silane coupling agent. This negative limitation was not described in the originally filed specification to reasonably convey the inventor grasped the exclusion of silane coupling agents. While silane coupling agents are mentioned in applicant’s specification (para. 0115), they are described as an additional optional component, not as a species of the silicone acrylate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0297933 (“Kuwana”) in view of US 2018/0113239 (“Valeri”) as evidenced by US 2007/0070030 (“Zang”).
As to claim 1, Kuwana teaches a cationically curable composition containing polyorganosilsesquioxane having the same definition as recited (abstract), with formulas (1), (I), (II), and (4) defined in the same manner as recited, the same number average molecular weight, the same polydispersity, the same molar ratio of formula (I) to formula (II), the same ratio of units of formula (1) or (4) as recited (para. 0013). 
Kuwana teaches polyorganosilsesquioxane is present in the recited amount, absent solvent (para. 0109), to allow surface hardness and adhesiveness.
While not exemplified, Kuwana teaches that the composition preferably contains other cationically curable compounds, including epoxide compounds (paras. 0126-0128), and specifically epoxy compounds having an epoxy group bonded to an alicyclic group with a single bond (paras. 0134-0135), and therefore such an additional component is an obvious modification suggested by Kuwana.

As to claims 2 and 4, Kuwana teaches the POSS further comprises a structure of formula (2) with the same definition as recited (paras. 0045-0047), preferably substituted or unsubstituted aryl groups (para. 0149), and as such, this further modification of the POSS is an obvious modification suggested by Kuwana.
As to claim 3, Kuwana teaches the recited R1 epoxy group substituents (para. 0038).
As to claim 6, Kuwana teaches a cationic photoinitiator (para. 0113) to provide a shorter curing time (para. 0111).
As to claims 8-10, Kuwana teaches that the product may be cured (para. 0149), and thus implies a cured product as required by claim 9. Kuwana further teaches that the cured product may be used to form a hard coat layer on a surface of a substrate (para. 0154) as required by claims 8 and 10.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0297933 (“Kuwana”) in view of US 2018/0113239 (“Valeri”) as evidenced by US 2007/0070030 (“Zang”) as applied to claim 1, further in view of US 2013/0199830 (“Morita”).
	As to claim 7, Kuwana teaches the composition may include fillers such as silica, and teaches fillers that may be treated with organosilicon compounds such as organoalkoxysilanes (para. 0145), but .

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 7 July 2021 have been fully considered but they are not persuasive. In particular, applicant’s argument that Kuwana in view of Valeri do not teach the newly recited limitations is unpersuasive. In particular, Kuwana clearly teaches the composition may include the epoxy compounds as recited. Furthermore, the slip agent used by Valeri is a silicone hexaacrylate, not a silane coupling agent, and Kuwana clearly teaches the recited percentage loading of the polyorganosilsesquioxane.
The Office reiterates the rejection under 35 USC 112(a) in response to applicant’s assertion that the new limitation relating to the silicone acrylate in claim 1 is supported by the specification. While silane coupling agents are mentioned as additional components of the composition, there is only a definition of silicone acrylate as having a silicon atom and (meth)acryl group, and some specific examples. Since there is no recitation of silane coupling agents as the silicone acrylate (see specification, paras. 0074-0076), this is not sufficient teaching to support the new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KREGG T BROOKS/Primary Examiner, Art Unit 1764